                                          Case 5:20-cv-03912-NC Document 28 Filed 10/21/20 Page 1 of 17




                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7                                UNITED STATES DISTRICT COURT
                                   8                           NORTHERN DISTRICT OF CALIFORNIA
                                   9
                                  10
                                         CHAD SOLIS,                                         Case No. 20-cv-03912-NC
                                  11
                                                       Plaintiff,                            ORDER GRANTING
Northern District of California




                                  12                                                         DEFENDANTS’ MOTION TO
 United States District Court




                                                v.                                           DISMISS; GRANTING LEAVE
                                  13                                                         TO AMEND
                                         CITY OF SUNNYVALE, et al.,
                                  14                                                         Re: Dkt. No. 14
                                                       Defendants.
                                  15
                                  16
                                  17          Before the Court is Defendants’ motion to dismiss plaintiff Chad Solis’ complaint.
                                  18   See Dkt. No. 14, MTD. In this civil rights action, plaintiff Chad Solis sues defendants City
                                  19   of Sunnyvale, Chief of the Sunnyvale Department of Public Safety Phan Ngo, and police
                                  20   officers Joel Lockwood, Kelly Nguyen, Matty Maxwell, and Joseph Meadows
                                  21   (Defendants) for detaining him, applying excessive force, and forcefully taking his
                                  22   apartment keys to search his apartment without consent. See Dkt. No. 1, Compl. Solis
                                  23   asserts that Defendants’ actions violated the Fourth Amendment of the United States
                                  24   Constitution, as well as California’s Tort Claims Act, and California’s Bane Act. See id.
                                  25   The central issues are (1) whether there was a sufficient nexus between Ngo’s own conduct
                                  26   and the constitutional violations of his subordinates, subjecting him to supervisorial
                                  27   liability under 42 U.S.C. § 1983, and (2) whether the City of Sunnyvale is subject to
                                  28   municipal liability under any Monell theory under 42 U.S.C. § 1983. Defendants now
                                            Case 5:20-cv-03912-NC Document 28 Filed 10/21/20 Page 2 of 17




                                   1   move to dismiss Solis’ claims against Chief Ngo and the City of Sunnyvale, and seek to
                                   2   dismiss Solis’ claims for relief brought under the California Bane Act, and Article I,
                                   3   section 13 of the California Constitution. See MTD.
                                   4          The Court finds that Solis’ complaint fails to allege a sufficient nexus between
                                   5   Ngo’s own conduct and the alleged constitutional violations of his subordinates. The
                                   6   Court also finds that the complaint fails to sufficiently allege Monell liability against the
                                   7   City of Sunnyvale. Accordingly, the Court GRANTS Defendants’ motion to dismiss with
                                   8   LEAVE TO AMEND.
                                   9   I.    Background
                                  10        A.   Factual Allegations
                                  11          The following factual allegations are assumed to be true for purposes of this order.
                                       See Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001). On September 13,
Northern District of California




                                  12
 United States District Court




                                  13   2019, Chad Solis heard noises outside his apartment around 1:00 a.m., and went outside

                                  14   his unit where he saw his neighbor Billy Pratt. Compl. ¶ 16. After speaking with him,

                                  15   Pratt informed Solis that he recently dealt with discrimination, harassment, and excessive

                                  16   force from the Sunnyvale Police Department. Id. ¶ 17. During this conversation,

                                  17   uniformed Sunnyvale Police Department officers, Lockwood, Meadows, Maxwell, and

                                  18   Nguyen, arrived at the apartment complex in response to a call about “loud noises and

                                  19   concern about a ‘struggle to open an apartment door.’” Id. ¶ 18. Once the officers

                                  20   “aggressively” approached, Pratt and Solis headed back toward their apartment units. Id. ¶

                                  21   19. One of the police officers, Defendant Lockwood, ordered Solis to step away from his

                                  22   door, and Solis immediately complied. Id. ¶ 20. Several police officers separated Pratt

                                  23   and Solis for questioning, and officers Maxwell and Meadows questioned Solis about the

                                  24   events leading up to their arrival. Id. ¶¶ 21–22. Solis informed Defendants that he had a

                                  25   conversation with Pratt, and that Pratt informed him of the recent harassment he dealt with

                                  26   from the police. Id. ¶ 22.

                                  27          Then Defendant Lockwood ordered his field officer trainee, Meadows, to take

                                  28   Solis’ house keys to search his home. Id. ¶ 23. Defendants did not have a warrant to
                                                                                      2
                                          Case 5:20-cv-03912-NC Document 28 Filed 10/21/20 Page 3 of 17




                                   1   search Solis’ home. Id. Solis saw that the other officers already handcuffed Pratt and
                                   2   acted “aggressively” with him, which made Solis fearful that Defendants would harm him.
                                   3   Id. ¶ 24. Solis informed Lockwood, Meadows, Maxwell, and Nguyen that they did not
                                   4   have a warrant, and he declined to give them his key or access to his apartment unit. Id. ¶
                                   5   25. Lockwood immediately became agitated and “aggressively informed Solis” that “we
                                   6   don’t need to” have a warrant, and “I’m not asking, give me the key.” Id. ¶ 26. Solis
                                   7   persisted refusing consent to a search of his apartment, and asked why the officers had
                                   8   probable cause. Id. ¶ 27. Lockwood claimed that “he needed to perform a security check
                                   9   of Solis’ unit,” even though Solis believed there was no need for a safety check of his
                                  10   home. Id. ¶ 28. Lockwood already searched Pratt’s apartment and noted debris, which
                                  11   explained the origins of the loud noises complained of in the initial police call. Id.
Northern District of California




                                  12          Lockwood threatened Solis and informed him that he would be sent to jail if he did
 United States District Court




                                  13   not comply and give his key to the officers. Id. ¶ 29. Solis responded to Lockwood’s
                                  14   threats by stating that any arrest would be wrongful. Id. ¶ 30. Lockwood however, denied
                                  15   that the arrest would be wrongful, and demanded Solis’ apartment key once more stating
                                  16   that Solis would go to jail if he refused. Id. ¶ 31. Once Solis asked for further
                                  17   clarification, Lockwood used force to obtain Solis’ key. Id. ¶ 32. Lockwood grabbed
                                  18   Solis’ arm and shoved him against the hallway wall, struck him in the throat with his hand,
                                  19   and placed Solis’ left wrist in a wrist lock. Id. ¶ 33. Then Lockwood “yanked Solis away
                                  20   from the wall,” and Meadows, Maxwell, and Nguyen threw Solis onto the floor. Id. ¶ 34.
                                  21   All four officers then dogpiled on Solis, and each officer contorted a different body part.
                                  22   Id. ¶ 35. Nguyen placed her knee and bodyweight on Solis’ back while grabbing his right
                                  23   arm, Lockwood bent Solis’ left leg at the knee and cranked it toward his thigh, and
                                  24   Maxwell and Meadows “forcefully maneuver[ed]” and handcuffed Solis while they pinned
                                  25   him down on the ground. Id. ¶¶ 35–36. At no time did Solis attempt to strike the
                                  26   Defendant officers or any other City officer during this encounter. Id. ¶ 43.
                                  27          Defendants forcefully took Solis’ keys from him, pat searched him, and placed him
                                  28   in a patrol vehicle. Id. ¶ 37. Defendants transported Solis to jail for booking and held him
                                                                                     3
                                          Case 5:20-cv-03912-NC Document 28 Filed 10/21/20 Page 4 of 17




                                   1   overnight for about six hours. Id. ¶ 38. The Santa Clara County District Attorney’s office
                                   2   charged Solis with Penal Code § 415 Disturbing the Peace and Penal Code § 148(a)(1)
                                   3   Resisting/Delaying Officers, but did not file any other criminal charges. Id. ¶ 41. Upon
                                   4   release from jail, Defendants returned Solis his apartment keys, and upon return to his
                                   5   apartment, Solis found his apartment door slightly ajar. Id. ¶¶ 39–40. Solis alleges that
                                   6   Defendants entered his apartment unit after arresting him, even though they did not obtain
                                   7   a warrant or Solis’ express permission to do so. Id. ¶ 40. Solis suffered humiliation,
                                   8   emotional distress, and severe pain and physical injury, including abrasions to his arms.
                                   9   Id. ¶ 42, 58–59.
                                  10          Defendant Chief Phan Ngo is and was employed as the Chief of the Sunnyvale
                                  11   Department of Public Safety. Id. ¶ 15. As the highest position in the Sunnyvale Police
Northern District of California




                                  12   Department, Solis alleges that Ngo is responsible for hiring, screening, training, retention,
 United States District Court




                                  13   supervision, discipline, counseling, and control of all department employees and their
                                  14   agents. Id. Ngo is allegedly charged with administering the policies for the department’s
                                  15   safety officers, and is responsible for the promulgation of the policies and procedures of
                                  16   the department. Id. Ngo was not present during the events at issue in the complaint. See
                                  17   generally Compl. The City of Sunnyvale employs the defendant officers. Id. ¶ 10. Solis
                                  18   alleges, upon information and belief, that the City maintains the policies, practices, and
                                  19   customs of “performing false arrests, unreasonable and warrantless searches and seizures,
                                  20   and using excessive force.” Id.
                                  21       B.    Procedural History
                                  22        On June 14, 2020, Solis filed a complaint asserting: (1) violation of the Fourth
                                  23   Amendment under 42 U.S.C. § 1983; (2) false arrest, false imprisonment, and violation of
                                  24   Cal. Const. art. I, § 13; (3) excessive force and unreasonable search and seizure in
                                  25   violation of the Fourth Amendment under 42 U.S.C. § 1983; (4) municipal liability for
                                  26   unconstitutional custom or policy under 42 U.S.C. § 1983; and (5) violation of California’s
                                  27   Bane Act, Cal. Civ. Code § 52.1. See Compl. ¶¶ 61–95. Defendants now move to dismiss
                                  28   under Fed. R. Civ. P. 12(b)(6) the first, third, and fifth claims against defendant Ngo, the
                                                                                     4
                                             Case 5:20-cv-03912-NC Document 28 Filed 10/21/20 Page 5 of 17




                                   1   second claim against all parties, and the fourth claim against the City of Sunnyvale. See
                                   2   MTD. The motion is fully briefed and the Court vacated the hearing set for October 7,
                                   3   2020. See Dkt. Nos. 14, 20, 23, 27. All parties have consented to the jurisdiction of a
                                   4   magistrate judge. See Dkt. Nos. 6, 19.
                                   5   II.    Legal Standard
                                   6           A motion to dismiss for failure to state a claim under Rule 12(b)(6) tests the legal
                                   7   sufficiency of a complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). Under
                                   8   Rule 8(a), a complaint must include a short and plain statement showing that the pleader is
                                   9   entitled to relief. See Fed. R. Civ. P. 8(a). Although a complaint need not allege detailed
                                  10   factual allegations, it must contain sufficient factual matter, accepted as true, to “state a
                                  11   claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
                                       (2007). The Court need not accept as true “allegations that are merely conclusory,
Northern District of California




                                  12
 United States District Court




                                  13   unwarranted deductions of fact, or unreasonable inferences.” In re Gilead Scis. Secs.
                                  14   Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). A claim is facially plausible when it “allows
                                  15   the court to draw the reasonable inference that the defendant is liable for the misconduct
                                  16   alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The claim also “must contain
                                  17   sufficient allegations of underlying facts to give fair notice and to enable the opposing
                                  18   party to defend itself effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).
                                  19           To properly plead a claim under Monell, it is insufficient to allege simply that a
                                  20   policy, custom, or practice exists that caused the constitutional violations. AE v. County of
                                  21   Tulare, 666 F.3d 631, 636–37 (9th Cir. 2012). Pursuant to the more stringent pleading
                                  22   requirements set forth in Iqbal, 556 U.S. at 670, and Twombly, 550 U.S. at 553–56, a
                                  23   plaintiff suing a municipal entity must allege sufficient facts regarding the specific nature
                                  24   of the alleged policy, custom or practice to allow the defendant to effectively defend itself,
                                  25   and these facts must plausibly suggest that plaintiff is entitled to relief. AE, 666 F.3d at
                                  26   636–37 (citing Starr, 652 F.3d at 1216, which summarized new pleading standards derived
                                  27   from Iqbal, Twombly and related Supreme Court decisions).
                                  28           If a court grants a motion to dismiss, leave to amend should be granted unless the
                                                                                      5
                                          Case 5:20-cv-03912-NC Document 28 Filed 10/21/20 Page 6 of 17




                                   1   pleading could not possibly be cured by the allegation of other facts. Lopez v. Smith, 203
                                   2   F.3d 1122, 1127 (9th Cir. 2000).
                                   3   III. Discussion
                                   4        Defendants move to dismiss Solis’ complaint on the following grounds: (1) the first
                                   5   claim for relief under 42 U.S.C. § 1983 fails to state a claim against Ngo; (2) the second
                                   6   claim under Cal. Const. art. I, § 13 is meritless; (3) the third claim for relief under 42
                                   7   U.S.C. § 1983 fails to state a claim against Ngo; (4) the fourth claim for Monell liability
                                   8   under 42 U.S.C. § 1983 fails to state a claim against the City of Sunnyvale; and (5) the
                                   9   fifth claim under California’s Bane Act fails to state a claim against Ngo. See MTD.
                                  10        The central issues before the Court are (1) whether there was a sufficient nexus
                                  11   between Ngo’s own conduct and the constitutional violations of his subordinates,
Northern District of California




                                  12   subjecting him to supervisorial liability under 42 U.S.C. § 1983, and (2) whether the City
 United States District Court




                                  13   is subject to municipal liability under any Monell theory under 42 U.S.C. § 1983.
                                  14       A.     42 U.S.C. § 1983
                                  15          To state a constitutional violation under 42 U.S.C. § 1983, a plaintiff must allege
                                  16   that: (1) the conduct complained of was committed by a person acting under color of state
                                  17   law; and (2) the conduct violated a right secured by the Constitution or laws of the United
                                  18   States. Gomez v. Toledo, 446 U.S. 635, 639 (1980). Here, Solis alleges constitutional
                                  19   violations of his Fourth Amendment rights, and seeks to impose Monell liability against
                                  20   the City of Sunnyvale.
                                  21          Solis’ first and third constitutional claims under section 1983 assert that Defendants
                                  22   Lockwood, Meadows, Nguyen, and Maxwell violated his Fourth Amendment rights by
                                  23   using excessive force to conduct an unreasonable search and seizure. See Compl. ¶¶ 62,
                                  24   77. All of Solis’ claims against Ngo allege that in his supervisory capacity as the Chief of
                                  25   Public Safety, Ngo acted under color of law and knew, or reasonably should have known,
                                  26   that his subordinates were engaging in unlawful conduct. See id. ¶ 65. Defendants
                                  27   contend that this fails to state a claim against Ngo. The Court agrees.
                                  28
                                                                                      6
                                          Case 5:20-cv-03912-NC Document 28 Filed 10/21/20 Page 7 of 17




                                   1              1.   Excessive Force
                                   2          A Fourth Amendment excessive force claim is analyzed under an “objective
                                   3   reasonableness standard.” Saucier v. Katz, 533 U.S. 194, 204 (2001) (citing Graham v.
                                   4   Connor, 490 U.S. 386, 388 (1989)). The objective reasonableness standard “balance[s] the
                                   5   ‘nature and quality of the intrusion’ against the ‘countervailing governmental interests at
                                   6   stake.’” Green v. City & Cty. of San Francisco, 751 F.3d 1039, 1049 (9th Cir. 2014)
                                   7   (quoting Graham, 490 U.S. at 396).
                                   8          The Ninth Circuit has found supervisorial liability under section 1983 where the
                                   9   supervisor was “personally involved in the constitutional deprivation or a sufficient causal
                                  10   connection exists between the supervisor’s unlawful conduct and the constitutional
                                  11   violation.” Lolli v. County of Orange, 351 F.3d 410, 418 (9th Cir. 2003). “Supervisors
Northern District of California




                                  12   can be held liable for: 1) their own culpable action or inaction in the training, supervision,
 United States District Court




                                  13   or control of subordinates; 2) their acquiescence in the constitutional deprivation of which
                                  14   a complaint is made; or 3) for conduct that showed a reckless or callous indifference to the
                                  15   rights of others.” Cunningham v. Gates, 229 F.3d 1271, 1292 (9th Cir. 2000). The
                                  16   requisite causal connection can be established by setting in motion a series of acts by
                                  17   others, or by knowingly refusing to terminate a series of acts by others, which the
                                  18   supervisor knew or reasonably should have known would cause others to inflict a
                                  19   constitutional injury.” Starr, 652 F.3d at 1207–08 (internal quotations omitted).
                                  20          Solis’ excessive force claim is based on Defendants’ methods of obtaining Solis’
                                  21   key. Lockwood allegedly “grabbed Solis’ arm and shoved him against the hallway wall,”
                                  22   and “struck Solis in the throat with his hand and then proceeded to place Solis’ left wrist in
                                  23   a wrist lock.” Compl. ¶ 33. Then, Lockwood, Nguyen, Meadows, and Maxwell “threw
                                  24   him onto the floor” and “dogpiled on Solis with each officer grabbing a piece of his body
                                  25   and contorting him,” while “Nguyen placed her knee and bodyweight on Solis’ back while
                                  26   also grabbing his right arm,” and “Lockwood bent [his] left leg at the knee and cranked it
                                  27   towards his thigh.” Id. ¶¶ 34–35. Defendants then handcuffed Solis and transported him
                                  28   to jail for booking. Id. ¶¶ 36, 38. Thus, the Court finds that Solis alleges sufficient facts to
                                                                                      7
                                          Case 5:20-cv-03912-NC Document 28 Filed 10/21/20 Page 8 of 17




                                   1   show excessive use of force by Lockwood, Maxwell, Meadows, and Nguyen.
                                   2          But here, Solis alleges that Ngo is liable in his supervisory capacity because he
                                   3   acted under color of law, and “knew, or reasonably should have known that his
                                   4   subordinates” used excessive force, and “failed to act to prevent his subordinates from
                                   5   engaging in such conduct.” Id. ¶ 65–66. Solis’ allegations do not indicate that Ngo
                                   6   personally participated, or engaged in his own culpable action or inaction in the training,
                                   7   supervision or control of his subordinates. But Solis argues that there was a sufficient
                                   8   causal connection between Ngo’s wrongful conduct, and the constitutional violation, see
                                   9   Dkt. No. 20 at 8, Opp’n, and Ngo therefore acquiesced in the excessive force against Solis.
                                  10   Solis merely alleges that Chief Ngo is “responsible for the hiring . . . and control of all
                                  11   Sunnyvale Department Public Safety employees and/or agents.” Id. ¶ 15. He also alleges
                                       that Ngo is “charged by law with the administration of the [Department’s] policies for its
Northern District of California




                                  12
 United States District Court




                                  13   safety officers,” and was “responsible for the promulgation of the policies and procedures
                                  14   and/or allowances of the practices/customs” at issue in the complaint. Id.
                                  15          Solis makes much of the fact that Ngo had an “extensive career in law enforcement”
                                  16   and that Ngo’s “attempt to change the City’s internal affairs investigation process” shows
                                  17   Ngo’s “de facto acknowledge[ment] of the need to address the internal affairs process for
                                  18   the City.” Opp’n at 9. But Solis does not make these allegations in the complaint, so these
                                  19   arguments are insufficient to overcome dismissal. On a motion to dismiss, the Court is
                                  20   limited to the allegations in the operative complaint. See Lee, 250 F.3d at 688. Even if
                                  21   they were alleged in the complaint, attempting to change the City’s Internal Affairs
                                  22   Investigation process, alone, does not indicate knowledge of the other defendants’
                                  23   constitutional violations nor a deliberate indifference in preventing them. Solis does not
                                  24   show a causal connection between Ngo’s attempts to change the City’s internal affairs
                                  25   processes, and Ngo’s knowledge of any issues with the way his subordinate officers were
                                  26   being trained or supervised.
                                  27          The Court finds that Solis did not adequately allege the required causal connection
                                  28   for supervisor liability under section 1983: that Ngo set in motion a series of acts by
                                                                                      8
                                          Case 5:20-cv-03912-NC Document 28 Filed 10/21/20 Page 9 of 17




                                   1   others, or that he knowingly failed to terminate the excessive force by his subordinate
                                   2   officers which he knew, or reasonably should have known, would inflict constitutional
                                   3   injury to Solis. The Court finds there is no allegation of culpable indifference against Ngo.
                                   4   Thus, the allegations do not show that Ngo personally played a role in the constitutional
                                   5   violations.
                                   6             2.    Unreasonable Search and Seizure
                                   7          The Fourth Amendment prohibits unreasonable seizures. See U.S. Const. amend.
                                   8   IV. A seizure “occurs when a law enforcement officer, through coercion, ‘physical
                                   9   force[,] or a show of authority, in some way’ . . . communicated to a reasonable person that
                                  10   he was not at liberty to ignore the police presence and go about his business.” Hopkins v.
                                  11   Bonvicino, 573 F.3d 752, 773 (9th Cir. 2009) (quoting United States v. Washington, 387
Northern District of California




                                  12   F.3d 1060, 1069 (9th Cir. 2004)). A seizure is lawful, however, if the seizing officer has
 United States District Court




                                  13   reasonable suspicion of criminal activity and the seizure was “sufficiently brief and
                                  14   minimally intrusive.” Washington, 387 F.3d at 1069. Likewise, a warrantless arrest is
                                  15   reasonable if the officer has probable cause. See Atwater v. City of Lago Vista, 532 U.S.
                                  16   318, 354 (2001).
                                  17          The Fourth Amendment prohibits warrantless searches. See U.S. Const. amend. IV.
                                  18   A “search” occurs when the government “physically occupie[s] private property for
                                  19   purposes of obtaining information.” Patel v. City of Montclair, 798 F.3d 895, 898 (9th Cir.
                                  20   2015) (alterations in original) (quoting United States v. Jones, 565 U.S. 400, 404 (2012)).
                                  21          Here, Solis sufficiently alleged that the Defendant officers seized him. According
                                  22   to Solis, Lockwood, Maxwell, Meadows, and Nguyen all used force to restrain Solis and
                                  23   obtain his key to his apartment. See Compl. ¶ 32. Assuming these allegations as true, as
                                  24   the Court must on a motion to dismiss, the officers’ conduct amounted to a seizure and
                                  25   warrantless arrest. Further, Lockwood already searched Mr. Pratt’s apartment and noted
                                  26   debris, which explained where the alleged loud noises originated, see Compl. ¶ 28, so the
                                  27   facts alleged also indicate that the officers lacked probable cause.
                                  28          Solis’ allegations also demonstrate that a warrantless search occurred. Lockwood
                                                                                     9
                                         Case 5:20-cv-03912-NC Document 28 Filed 10/21/20 Page 10 of 17




                                   1   ordered Meadows to take Solis’ house keys to perform a warrantless search of his home.
                                   2   Id. ¶ 23. Solis’ objected for lack of a warrant, and declined to give consent in the presence
                                   3   of Lockwood, Meadows, Maxwell, and Nguyen. Id. ¶ 25. Solis alleges that when he
                                   4   returned from custody, “he found the door to his apartment slightly open,” and believes
                                   5   that “the Defendants entered his apartment unit after arresting him, without his express
                                   6   permission, and performed a warrantless search of his home.” Id. ¶ 40. Thus, the Court
                                   7   finds that Solis sufficiently alleged unreasonable search and seizure by Lockwood,
                                   8   Meadows, Maxwell, and Nguyen.
                                   9          Solis’ allegations, however, do not demonstrate that Ngo is liable for violating the
                                  10   Fourth Amendment in his supervisory capacity. As discussed above, Solis again alleges
                                  11   that Ngo failed to prevent his subordinates from engaging in an unlawful search and
Northern District of California




                                  12   seizure, see id. ¶ 82, and that Ngo knew or should have known that the defendant officers
 United States District Court




                                  13   were engaging in these acts which deprived Solis of his constitutional rights, see id. ¶ 81.
                                  14   Ngo was not present during the events at issue in the complaint. Similar to his excessive
                                  15   force claim, Solis did not sufficiently allege facts that show a causal connection between
                                  16   Ngo’s own conduct or acquiescence, and the constitutional deprivations allegedly
                                  17   committed by his subordinates. Accordingly, the Court GRANTS Defendants’ motion to
                                  18   dismiss Solis’ first and third claims under the Fourth Amendment against Ngo, with
                                  19   LEAVE TO AMEND.
                                  20       B.    False Arrest and False Imprisonment Remedies
                                  21          To state a claim for false arrest, the plaintiff must allege: “(1) the nonconsensual,
                                  22   intentional confinement of a person, (2) without lawful privilege, and (3) for an
                                  23   appreciable period of time, however brief.” Tekle v. United States, 511 F.3d 839, 854 (9th
                                  24   Cir. 2007) (quoting Easton v. Sutter Coast Hosp., 80 Cal. App. 4th 485, 496 (2000)).
                                  25          Here, Solis’ second claim seeks damages for false arrest and imprisonment under
                                  26   article I, section 13 of the California Constitution. See Compl. ¶¶ 70–75; Cal. Const. art. I,
                                  27   § 13. The California Constitution does not provide a direct cause of action for damages.
                                  28   See Wigfall v. City & Cty of San Francisco, No. 06-cv-4968-VRW, 2007 WL 174434
                                                                                     10
                                         Case 5:20-cv-03912-NC Document 28 Filed 10/21/20 Page 11 of 17




                                   1   (N.D. Cal. Jan. 22, 2007). But it does provide a non-monetary remedy to plaintiffs. See
                                   2   Cal. Const. art. I, §§ 7, 13; see also Harvey v. City of Oakland, No. 07-cv-01681-MJJ,
                                   3   2007 WL 3035529 (N.D. Cal. Oct. 16, 2007). Although Solis did not seek declaratory or
                                   4   injunctive relief in his complaint, he contends that his false arrest claim has merit
                                   5   otherwise. See Opp’n at 10–11. Solis does not object to a dismissal of the monetary
                                   6   damages portion of his false arrest claim. See id. at 11. Accordingly, the Court GRANTS
                                   7   Defendants’ motion to dismiss Solis’ false arrest claim with LEAVE TO AMEND to
                                   8   reflect the adequate declaratory and injunctive relief sought under article I, §§ 7,13 of the
                                   9   California Constitution.
                                  10       C.     Monell Liability
                                  11          Solis’ fourth claim asserts municipal liability against the City of Sunnyvale for
Northern District of California




                                  12   violation of due process pursuant to 42 U.S.C. § 1983. See Compl. ¶¶ 85–94. Solis argues
 United States District Court




                                  13   the City is liable under Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978) for (1) its
                                  14   custom of employing and retaining police officers, and its policy, custom, and practice of
                                  15   using excessive force; (2) its failure to properly train officers; and (3) ratifying such
                                  16   policies. See Compl. ¶¶ 85–94.
                                  17          Under section 1983, a municipality is only liable when the alleged acts implement a
                                  18   municipal policy or custom in violation of constitutional rights. See Monell, 436 U.S. at
                                  19   690. “Under Monell, municipalities are subject to damages under § 1983 in three
                                  20   situations: when the plaintiff was injured pursuant to an expressly adopted official policy, a
                                  21   long-standing practice or custom, or the decision of a final policymaker.” Ellins v. City of
                                  22   Sierra Madre, 710 F.3d 1049, 1066 (9th Cir. 2013). A plaintiff may also show that “an
                                  23   official policymaker either delegated policymaking authority to a subordinate or ratified a
                                  24   subordinate’s decision, approving the ‘decision and the basis for it.’” Fully v. City of
                                  25   Oakland, Cal, 47 F.3d 1522, 1534 (9th Cir. 1995).
                                  26          Here, Solis does not allege sufficient facts to support his claim that his injury
                                  27   resulted from either an official policy or long-standing practice or custom, the City’s
                                  28   failure to properly train officers, or from an official policy maker’s ratification of such
                                                                                      11
                                         Case 5:20-cv-03912-NC Document 28 Filed 10/21/20 Page 12 of 17




                                   1   policies.
                                   2                  1. Policy or Long-Standing Custom
                                   3          Generally, a municipality cannot be held liable under section 1983 “solely because
                                   4   it employs a tortfeasor.” Monell, 426 U.S. at 691. Rather, section 1983 liability may be
                                   5   imposed only when a municipal “policy” or “custom” is the “moving force” behind a
                                   6   violation of federally protected rights. Id. at 694.
                                   7          Here, Solis describes the city’s “official recognized custom, policy, and practice” as
                                   8   unconstitutional without citing any policy statement, ordinance, regulation, or decision
                                   9   officially adopted or promulgated by the City of Sunnyvale. Compl. ¶ 87. Absent a
                                  10   formal policy, a plaintiff must show a “longstanding practice or custom which constitutes
                                  11   the standard operating procedure of the local government entity.” Trevino v. Gates, 99
                                       F.3d 911, 918 (9th Cir. 1996). Solis’ allegations fail here. Solis contends that the City has
Northern District of California




                                  12
 United States District Court




                                  13   and maintains “an unconstitutional policy, custom, and practice of using excessive force,”
                                  14   and these “practices . . . were done with deliberate indifference to individuals’ safety and
                                  15   rights.” Compl. ¶ 88. He also alleges that they are “affirmatively linked to and were a
                                  16   significantly influential force behind [Solis’] injuries.” Id. ¶ 91. Solis alleges that the City
                                  17   “made a conscious decision to forgo fixing or changing its custom, policy, or practice, as
                                  18   evidenced by [1] retaining several officers accused of excessive force against [] fellow
                                  19   officers and detained suspects, [2] separate lawsuits for excessive force, and [3] citizen
                                  20   complaints for excessive force.” Opp’n at 13.
                                  21          First, municipal liability cannot be imposed on the City of Sunnyvale solely because
                                  22   it retained several officers accused of excessive force. See Monell, 426 U.S. at 691.
                                  23   Second, Solis uses the existence of separate excessive force lawsuits against the City to
                                  24   show that there is a long-standing practice or custom, but these allegations are inapplicable
                                  25   and too attenuated to the instant case. In his complaint, Solis cites to Wowak et al. v. City
                                  26   of Sunnyvale et al., No. 03-cv-00394, 2003 WL 23688301, in which the plaintiff, a police
                                  27   officer employed by the City, complained of use of excessive force against employees
                                  28   during training, and against detainees. Compl. ¶ 51. Wowak is inapplicable here to show a
                                                                                      12
                                         Case 5:20-cv-03912-NC Document 28 Filed 10/21/20 Page 13 of 17




                                   1   practice or custom in the City of Sunnyvale because the complained of conduct there
                                   2   occurred over fifteen years ago. See Hunter v. Cty of Sacramento, 652 F.3d 1225, 1227–
                                   3   28 (9th Cir. 2011) (in a case where the practice occurred between 2000–2005, and the
                                   4   complained of incident occurred in 2005, using evidence from a former employee
                                   5   regarding pattern of excessive force is sufficient to show practice or custom).
                                   6          Although statements of a former employee are sufficient to show a custom or
                                   7   practice, the allegations here are not based on recent or factually similar prior lawsuits to
                                   8   adequately state a claim that the City engaged in a pattern of unconstitutional conduct.
                                   9   Solis also alleged that two more recent lawsuits showed the City’s custom of excessive
                                  10   force, Compl. ¶ 53, but neither of those lawsuits resulted in judgments against the City, let
                                  11   alone findings that the City maintained a custom of permitting excessive force. See Bagley
Northern District of California




                                  12   v. City of Sunnyvale, No. 16-cv-02250-LHK, 2017 WL 344998 (N.D. Cal. Jan. 24, 2017)
 United States District Court




                                  13   (plaintiff alleged that Sunnyvale had a policy of tolerating and promoting the continued
                                  14   use of excessive force, but the Court found that plaintiff failed to sufficiently allege that
                                  15   Sunnyvale’s policies caused the constitutional violations at issue); see also Purnell v. City
                                  16   of Sunnyvale Police Dep’t, No. 18-cv-02113-EJD, 2020 WL 3833286 (N.D. Cal. July 8,
                                  17   2020), appeal docketed, No. 20-16447 (9th Cir. Jul. 29, 2020) (plaintiff’s allegations that
                                  18   Sunnyvale used excessive force resulted in summary judgment finding against the
                                  19   plaintiff). Without facts alleging that these practices amount to a long-standing practice or
                                  20   custom, the mere existence of lawsuits against the City does not adequately show that the
                                  21   City adopted a custom of condoning excessive force.
                                  22          This description of prior incidents is too vague to amount to a long-standing
                                  23   practice or custom. See Clemmons v. City of Long Beach, 379 F. App’x 639, 641 (9th Cir.
                                  24   2010) (holding that improper custom may not be predicated on isolated or sporadic
                                  25   incidents; it must be founded upon practices of sufficient duration, frequency and
                                  26   consistency that the conduct has become a traditional method of carrying out policy).
                                  27   Solis mentioned three prior incidents, in which different plaintiffs complained of excessive
                                  28   force. Compl. ¶¶ 51–53. However, these three incidents are not sufficient to establish a
                                                                                      13
                                         Case 5:20-cv-03912-NC Document 28 Filed 10/21/20 Page 14 of 17




                                   1   custom. See Meehan v. Los Angeles County, 856 F.2d 102 (9th Cir. 1988).
                                   2          Finally, Solis’ vague allegations similarly fail to show that a long-standing practice
                                   3   exists based on a history of citizen complaints. Solis alleges that there are “twenty-four
                                   4   citizen complaints of excessive force against [the City] from 2007–Present,” and that upon
                                   5   information and belief, “in every single one of these reported incidents . . . [the City] has
                                   6   deemed the complaints regarding the officers to be “Unfounded,” “Not Sustained,”
                                   7   “Exonerated,” and as an “Inquiry Only.” Compl. ¶ 50. The Court cannot draw
                                   8   conclusions based on the fact that the City did not pursue twenty-four citizen complaints
                                   9   over the course of thirteen years. Accordingly, the Court disregards Solis’ arguments
                                  10   regarding policy or long-standing custom.
                                  11              2.   Inadequacy of Training
                                              Inadequacy of training may also “serve as the basis for § 1983 liability,” but only
Northern District of California




                                  12
 United States District Court




                                  13   when a plaintiff can prove “deliberate indifference”— a “stringent standard of fault,
                                  14   requiring proof that a municipal actor disregarded a known or obvious consequence of his
                                  15   action.” Board of Comm’rs of Bryan County. v. Brown, 520 U.S. 397, 410 (1997)
                                  16   (requiring a pattern of similar constitutional violations under a failure-to-train theory).
                                  17   This type of indifference may be shown when, for example, “policymakers are on actual or
                                  18   constructive notice that a particular omission in their training program causes city
                                  19   employees to violate citizens’ constitutional rights” but still choose to retain that program.
                                  20   Connick, 563 U.S. 51, 61. “A pattern of similar constitutional violations by untrained
                                  21   employees is ‘ordinarily necessary’ to demonstrate deliberate indifference for purposes of
                                  22   failure to train.” Id. (emphasis added) (quoting Bryan Cty, 520 U.S. at 409).
                                  23          Under this theory, Solis alleges that the City’s “failure to discipline and properly
                                  24   train any of the involved Officers is evidence of an official policy, entrenched culture, and
                                  25   posture of deliberate indifference toward protecting citizen’s [sic] rights,” and that his
                                  26   injuries are a “proximate result of the [City’s] failure to properly supervise and train its
                                  27   Police Officers.” Compl. ¶ 50. Similarly here, Solis has not alleged enough facts to show
                                  28   that the City acted with deliberate indifference as to its officers’ use of force during arrests
                                                                                      14
                                         Case 5:20-cv-03912-NC Document 28 Filed 10/21/20 Page 15 of 17




                                   1   and he relies on merely conclusory statements. Solis generally alleges that the City’s
                                   2   training of officers is inadequate because they train in “following through with excessive
                                   3   force, false arrest, and the unreasonable search and seizure.” Compl. ¶ 54. He also alleges
                                   4   that the failure to train is evident based on the Sunnyvale Public Safety Manual which
                                   5   states “[e]mployees shall obey the lawful orders given by higher ranking officers. An
                                   6   employee shall not refuse or fail to obey an order given by a higher ranking officer.”
                                   7   Compl. ¶ 54. Because defendant Lockwood is Meadows’ direct supervisor, Solis alleges
                                   8   that when Lockwood directed and ordered Meadows to search Solis’ apartment without a
                                   9   valid warrant, he did so as a result of the “approved and department-wide policy” and
                                  10   Meadows “followed the lead and direction of Defendant Lockwood” per their training. Id.
                                  11          Solis concludes that this provision of the public safety manual trains officers to use
                                       excessive force, at their superior’s request. See id. ¶ 55. He bases this allegation on
Northern District of California




                                  12
 United States District Court




                                  13   Lockwood’s position as Meadows’ direct supervisor. Id. ¶ 54. Evidence of the failure to
                                  14   train a single employee is ordinarily insufficient to establish that the failure to train was a
                                  15   municipality’s deliberate policy. Connick, 563 U.S. 51, 66; see Blankenhorn v. City of
                                  16   Orange, 485 F.3d 463, 484–85 (9th Cir. 2007) (absent evidence of a ‘program-wide
                                  17   inadequacy in training,’ any shortfall in a single officer’s training was classified as
                                  18   negligence rather than deliberate indifference). As defendants highlight in their motion to
                                  19   dismiss, Solis’ statements present only “mere conclusory statements.” Dkt No. 23 at 1,
                                  20   Reply. Thus, Solis’ allegations of inadequate training are insufficient to survive a motion
                                  21   to dismiss.
                                  22              3.   Ratification
                                  23          On Solis’ final theory of Monell liability, ratification occurs only where “a
                                  24   deliberate choice to follow a course of action is made from among various alternatives by
                                  25   the official or officials responsible for establishing a final policy with respect to the subject
                                  26   matter in question.” Pembaur v. City of Cincinnati, 475 U.S. 469, 483 (1986). “If the
                                  27   authorized policymakers approve a subordinate’s decision and the basis for it, their
                                  28
                                                                                      15
                                         Case 5:20-cv-03912-NC Document 28 Filed 10/21/20 Page 16 of 17




                                   1   ratification would be chargeable to the municipality.” City of St. Louis v. Praprotnik, 485
                                   2   U.S. 112, 127 (1988).
                                   3          Here, Solis’ ratification argument consists solely of a mere recitation of the
                                   4   ratification elements. He claims that the City retained officers accused of excessive force,
                                   5   see Opp’n at 15, and because the City had “either actual or constructive knowledge of the
                                   6   deficient policies, practices, and customs alleged in the paragraphs above,” the Defendants
                                   7   “condoned, tolerated, and . . . thereby ratified such policies,” Compl. ¶ 89. Solis also
                                   8   alleges that the City’s “failure to discipline [Defendants], demonstrates the . . . practice of
                                   9   promoting tolerating and/or ratifying with deliberate indifference, the use of excessive
                                  10   force, the fabrication or omission of facts from official reports to cover up misconduct,
                                  11   false arrest, unreasonable searches and seizures, as well as the obedience to supervisors
                                       when ordered to violate a citizen’s constitutional rights.” Id. ¶ 47. The complaint is
Northern District of California




                                  12
 United States District Court




                                  13   devoid of facts showing that a final policy maker made a deliberate choice to follow a
                                  14   course of action, or that it adopted a subordinate’s decision.
                                  15          Because Solis’ Monell claim contains conclusory legal statements rather than
                                  16   specific facts, and contains vague and inapposite allegations of prior incidents, the Court
                                  17   finds that the Monell claim insufficiently states a claim for relief. The Court GRANTS the
                                  18   motion to dismiss the section 1983 claim against the City of Sunnyvale with LEAVE TO
                                  19   AMEND.
                                  20       D.    California Civil Code § 52.1 (Bane Act)
                                  21          California Civil Code section 52.1 makes actionable “interfere[nce] by threat,
                                  22   intimidation, or coercion, or attempts to interfere by threat, intimidation, or coercion, with
                                  23   the exercise or enjoyment by any individual or individuals of rights secured by the
                                  24   Constitution or laws of the United States, or of the rights secured by the Constitution or
                                  25   laws of [California].” Cal. Civ. Code § 52.1(b). “[T]he elements of [an] excessive force
                                  26   claim under Civil Code § 52.1 are the same as under § 1983.” Chaundry v. City of Los
                                  27   Angeles, 751 F.3d 1096, 1105 (9th Cir. 2014). Thus, if a plaintiff cannot prove a
                                  28   constitutional violation under § 1983, he cannot bring a cause of action under a Bane Act
                                                                                      16
                                         Case 5:20-cv-03912-NC Document 28 Filed 10/21/20 Page 17 of 17




                                   1   violation either. Pryor v. City and Cty. of San Francisco, 671 F. App’x 751, 752 (9th Cir.
                                   2   2017).
                                   3            In their motion to dismiss, Defendants argue that Solis’ fifth claim under the Bane
                                   4   Act fails with regard to Ngo because there is no showing of threats, intimidation, coercion,
                                   5   or violence by Ngo. See MTD at 14. Solis does not object to dismissing this claim against
                                   6   Ngo. See Opp’n at 19. Accordingly, the Court GRANTS Defendants’ motion to dismiss
                                   7   Solis’ Bane Act claim against Ngo WITHOUT LEAVE TO AMEND.
                                   8   IV. Conclusion
                                   9        The Court orders the following:
                                  10             • The motion to dismiss all claims under 42 U.S.C. § 1983 against Ngo is
                                  11                 hereby GRANTED with LEAVE TO AMEND;
                                                 • The motion to dismiss all claims against all defendants under Cal. Const. art. I,
Northern District of California




                                  12
 United States District Court




                                  13                 § 13 is GRANTED with LEAVE TO AMEND to reflect the adequate
                                  14                 declaratory and injunctive relief sought;
                                  15             • The motion to dismiss Solis’ claim against the City of Sunnyvale for Monell
                                  16                 liability is hereby GRANTED with LEAVE TO AMEND; and
                                  17             • The motion to dismiss the Bane Act claim against Ngo is GRANTED
                                  18                 WITHOUT LEAVE TO AMEND.
                                  19        Solis’ amended complaint, if any, must be filed by November 4, 2020. The amended
                                  20   complaint must cure the deficiencies noted in this order and may not add any claims or
                                  21   parties without leave of the Court. If Solis does not file a timely amended complaint,
                                  22   Defendants LOCKWOOD, MEADOWS, NGUYEN, and MAXWELL must answer the
                                  23   complaint by November 18, 2020.
                                  24
                                  25            IT IS SO ORDERED.
                                  26
                                  27   Dated: October 21, 2020                     _____________________________________
                                                                                         NATHANAEL M. COUSINS
                                  28                                                     United States Magistrate Judge
                                                                                      17
